Memorandum:
Defendant appeals from a judgment convicting him upon a jury verdict of petit larceny (Penal Law § 155.25) and criminal contempt in the second degree (§ 215.50 [3]), as lesser included offenses of the two crimes charged in the indictment. Contrary to defendant’s contention, the imposition of concurrent sentences was not required pursuant to Penal Law § 70.25 (2). Although the underlying acts of theft and criminal contempt “took place over a continuous course of activity, they constituted separate and distinct acts, and [neither] of the completed offenses was a material element of [the other]” (People v Boyce, 133 AD2d 164 [1987]; see People v Bailey, 17 AD3d 1022 [2005], lv denied 5 NY3d 803 [2005]; see generally People v Laureano, 87 NY2d 640, 643 [1996]). Present — Scudder, PJ., Smith, Green, Gorski and Martoche, JJ.